Citation Nr: 1506533	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  13-03 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Douglas Sullivan, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from December 1973 to May 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 decision of the Regional Office (RO) in Nashville, Tennessee.

In November 2014, the Veteran testified at a Board hearing before the undersigned Veteran's Law Judge; a transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  In an August 2008 decision, the RO denied service connection for a low back disorder.  The Veteran did not file a timely appeal, and the decision became final.

2.  The evidence associated with the claims file subsequent to the August 2008 decision relates to unestablished facts that are necessary to substantiate the Veteran's service connection claim regarding the etiological relationship of that disability to service.  The newly received evidence is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim.

3.  A low back disorder was manifest during service.




CONCLUSIONS OF LAW

1.  The August 2008 rating decision denying service connection for a low back disorder became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  Evidence received since the August 2008 decision is new and material to reopen a claim of service connection for a low back disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

3.  The criteria for service connection for a low back disorder have been met.  38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. §§ 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  To the extent that the Board is reopening the claim of service connection for a low back disorder, the Board is granting, in full, the benefit sought on appeal and thus VA has no further duty to notify or assist.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "[i]t is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Claim to Reopen

The Veteran is seeking to reopen a previously denied claim of service connection for a low back disorder.  Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's determination as to whether new and material evidence has been received, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen a claim of service connection for a low back disorder.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

The RO initially denied a claim for service connection for the low back disorder in August 2008, as there was no evidence of a nexus between service and his current low back disorder.  The Veteran did not appeal this decision and it became final as to the evidence then of record, and are not subject to revision on the same bases.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103.  However, since that time documents have been associated with the claims file that discusses the possibility of a nexus.  This evidence includes two private physician's statement from June and October 2011 that had not previously been associated with the file.  As these documents represent evidence not previously submitted to agency decision makers and relates to an unestablished fact necessary to substantiate the claim, the Board finds that the additional evidence is new and material to reopen the claim of service connection for a low back disorder.

Service Connection for a Low Back Disorder

The Veteran contends that his current low back disorder is a result of injuries he sustained while in service.  Specifically, he claims that multiple back strains during service, and a fall from an airplane wing have contributed to his current diagnosis of kyphoscoliosis.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  However, a lay person is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).  As an initial matter, the Board finds the Veteran's statements regarding his injuries during service to be credible to the extent that he is relaying personal experiences.  Jandreau, 492 F.3d at 1376-77.

Service treatment records from December 1973 show that the Veteran had a normal spine upon entrance examination.  However, during service the Veteran injured his low back and was treated for back pain in February 1974, January 1975, and March 1976.  During this second incident of treatment, an examination revealed that the Veteran had "marked paravertebral lumbar muscle spasm, bilateral and marked kyphoscoliosis low thoracic upper lumbar spine."  Radiographic imaging confirmed this diagnosis and showed a "loss of vertebral body T11 by collapse."  The provisional diagnosis was "kyphoscoliosis, thoracic, lumbar spine, marked."  The Veteran has stated that he injured his back around late December 1974 when he fell off an airplane wing, but the only record around this time frame is the January 1975 examination, which does not state the cause of injury-only that he had a muscle strain.  The Veteran's discharge examination was silent for any abnormalities related to his spine.

On VA examination in June 2008, the Veteran endorsed symptoms of low back pain.  He stated that he fell off an airplane in 1974 and injured his back and sustained a strain.  The examiner noted that the Veteran was diagnosed with "kyphoscoliosis," which the Veteran said was related to rickets as an infant, and that he still has a vitamin D deficiency.  On examination, there were no objective abnormalities of the cervical spine noted.  However, there were objective abnormalities of the thoracic spine, which included bilateral spasms, no atrophy, bilateral guarding, pain with motion, tenderness, and weakness.  Inspection of the spine revealed scoliosis that was fixed in the flexed position and an antalgic gait.  Abnormal spinal curvatures noted included kyphosis and scoliosis.  There was no spinal ankylosis found.  The Veteran did not use any assistive mobility devices.

Range of motion testing revealed flexion from 0 to 60 degrees, with pain starting at 40 degrees; extension from 0 to 30 degrees, with pain starting at 20 degrees; bilateral flexion from 0 to 25 degrees, with pain at 15 degrees, and; bilateral rotation from 0 to 25 degrees, with pain at 10 degrees.  Radiographic imaging showed in relevant part that there was an old compression deformity with resulting gibbus deformity at the T11 level noted, and disc space narrowing with bridging osteophyte formation in the lower thoracic spine at the compression level.  The impression given was scoliosis and compression deformity in the lower thoracic spine appearing chronic.  The examiner's summary diagnosis was "lumbar degenerative disc disease with history of rickets and lumbar kyphosis and scoliosis."  The examiner opined that the Veteran's spine condition is less likely as not caused by or a result of multiple back strains and a fall off an aircraft.  The rationale given was that the Veteran had rickets with kyphoscoliosis, which is an acquired deficiency in his childhood and this can cause lumbar and thoracic pain.  However, the examiner also stated that the Veteran's "recurrent strains and fall from an aircraft, although not documented, could also certainly cause a progressive degeneration of his spine."  In conclusion, the examiner stated that he was "unable to say whether [the Veteran's] low back pain is more than 50/50 related to his strains," so the examiner said that he thought it was less than 50 percent responsible.  The Board notes that the examiner's medical opinion essentially described the essence of whether a disability is "at least as likely" related to service.  The standard medical opinion does not require the examiner to determine whether a current disability is "more than likely" related to service.  Accordingly, the Board finds this medical opinion to be in relative equipoise with itself; therefore, the benefit of the doubt is resolved in the Veteran's favor.

VA treatment records from January 2011 show that the Veteran endorsed symptoms of chronic back pain, and said that he was diagnosed with a spine fracture after he had fallen onto the deck of an aircraft carrier approximately 35 years ago.  The treating physician noted that since the Veteran's injury, his spine has been developing a progressively worsening kyphotic deformity to his thoracolumbar junction.  A computed tomography (CT) scan of the Veteran's spine demonstrated "the presence of a near complete collapse of the T11 vertebral body with a significant kyphotic deformity at the T10-T12 junction measuring approximately 120 degrees."  

Private treatment records from October 2011 show that the Veteran had "a significant 90 to 100-degree focal 6 deformity from an old what appears to be burst fracture, which is solidly fused from the motion segments of T10 to T12."  The Veteran continued to endorse symptoms of moderate pain and moderate lower extremity dysfunction from spinal cord irritation and moderate myelopathy.  However, his main concern noted was his ability to lose his leg functionality.  The private physician found that there was no progression of this deformity, and on physical examination found that the Veteran did have a slight myopathic gait, and used a walker as an assistive device.  The physician also mentioned that the Veteran had a gibbus formation and a clear deformity was obvious.

Based on the foregoing, the Board finds that the evidence is in favor of the claim; any doubt is resolved in the Veteran's favor, and service connection for a low back disorder is warranted.


ORDER

New and material evidence having been received, the appeal to reopen service connection for a low back disorder is granted.

Service connection for a low back disorder is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


